Exhibit 10.10
GREGORY T. LUCIER
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “Agreement”) is made
and entered into by and between Life Technologies Corporation (along with its
successors and assigns, the “Company”) and Gregory T. Lucier (the “Executive”)
to be effective as of February 24, 2011 (the “Effective Date”).
     Whereas, the Executive and Invitrogen Corporation, a predecessor entity to
the Company, are parties to an Employment Agreement dated as of May 26, 2003
(the “Employment Agreement”) and amended on December 22, 2008 and December 22,
2010; and
     Whereas, the parties desire to amend and restate the Employment Agreement
to make certain changes to its terms and conditions as described herein;
     Now, Therefore, in consideration of the promises and mutual covenants and
agreements herein contained, the parties agree as follows:
     1. Duties and Scope of Employment.
     (a) Positions and Duties. Executive will continue to serve as President and
Chief Executive Officer of the Company beginning on the Effective Date.
Executive will render business and professional services in the performance of
Executive’s duties that are consistent with Executive’s position within the
Company and as are reasonably assigned to Executive by the Board of Directors of
the Company (the “Board”). The period of Executive’s employment under this
Agreement is referred to herein as the “Employment Term.” The Employment Term
shall commence upon the Effective Date.
     (b) Board Membership. Throughout the Employment Term, Executive will serve
as a member of the Board, subject to any required Board or stockholder approval.
Executive will continue to serve as Chairman of the Board for the duration of
the Employment Term, subject to any required Board or stockholder approval, and
provided that no law, regulation, or rule of a stock exchange or national market
system upon which the Company’s stock is traded mandates the separation of the
positions of Chairman of the Board and Chief Executive Officer. The parties
acknowledge that the Board previously appointed one of its members to serve as
Presiding Director(s) and that such Presiding Director shall perform such
services relating to Board meetings and interactions between the Board and
management as shall be determined by the Board, and the parties agree that the
ongoing service of such Presiding Director shall not be deemed to be included in
the definition of “Good Reason” in Paragraph 4(h) of this Agreement.
     (c) Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company. For the duration of
the Employment Term, Executive agrees not to engage actively in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board, which approval will not be
unreasonably withheld; provided, however, that Executive may, without the
approval of the Board, serve in any capacity

-1-



--------------------------------------------------------------------------------



 



with any civic, educational, charitable or professional organization to the
extent such service does not impair Executive’s performance of his duties to the
Company, and subject to the requirements of the Employee Documents described in
Paragraph 5(b) herein.
     2. At-Will Employment. Executive and the Company acknowledge that this
employment relationship may be terminated at any time with or without good cause
or for any or no cause, at the option either of the Board or Executive.
Executive understands and agrees that neither Executive’s job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of Executive’s employment with the Company. However,
as described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.
     3. Compensation.
     (a) Base Salary. Effective April 3, 2011, the Company will pay Executive as
compensation for Executive’s services a base salary at the annualized rate of
$1,200,000 per year of the Employment Term (the “Base Salary”). The Base Salary
will be paid through payroll periods that are consistent with the Company’s
normal payroll practices and will be subject to the usual, required withholding.
The Base Salary will be reviewed at least annually during the Employment Term by
the Compensation and Organizational Development Committee of the Board (the
“C&OD Committee”) to determine whether an increase in the amount of Base Salary
is appropriate; the Base Salary shall not be reduced, except in circumstances in
which salary reductions are applied generally and uniformly to members of senior
management of the Company. Any such increased Base Salary shall thereafter
constitute “Base Salary” for all purposes of this Agreement.
     (b) Incentive Compensation Plan Bonus. Executive’s annual target bonus
opportunity pursuant to the Company’s Incentive Compensation Plan (“ICP”) shall
be not less than one hundred fifty percent (150%) of Executive’s Base Salary,
less applicable withholding (the “ICP Bonus”). The ICP Bonus shall be paid in
accordance with the terms of the ICP as then in effect.
     (c) Supplemental Incentive Compensation. Executive may in the future be
eligible to receive supplemental incentive compensation in accordance with plans
or arrangements as approved by the Board or the C&OD Committee. Executive shall
be eligible to receive such supplemental incentive compensation in such amounts
and at such times as the Board or the C&OD Committee, in its discretion,
determines are appropriate to recognize extraordinary performance and
contribution to the Company’s success by the Executive.
     (d) Equity-Based Incentives. Executive shall be eligible to receive awards
of additional “Equity-Based Incentives” (which term shall be defined herein to
include collectively stock options, restricted stock, restricted stock units,
stock appreciation rights, deferred stock units, and/or other equity-based
incentives), at the discretion of the Board

-2-



--------------------------------------------------------------------------------



 



or the C&OD Committee. Any performance goals attached to a grant of such
Equity-Based Incentives will be based on criteria approved by the Board or the
C&OD Committee. Executive will be granted a specific number of time-based
vesting restricted stock units on or around April 1, 2011 where the number of
units granted will equal $8,000,000 divided by the per share closing price of
the Company’s common stock on the date of grant. It is the intent of the Board
and the C&OD Committee to grant Executive at least 150,000 time-based vesting
restricted stock units each year in or around April 2012 and April 2013;
provided, however, in no case will the Economic Value of an annual grant exceed
$12,000,000. For purposes of this provision, “Economic Value” is defined as the
closing stock price of Company common stock on the grant date multiplied by the
number of units or shares awarded. Specific grant terms, including the number of
shares or units granted must be approved by the Board or the C&OD Committee
prior to the award of any Equity-Based Incentives. Any restricted stock unit
grants made in or around April 2011 and April 2012 will be issued pursuant to a
form of agreement that contains a special provision substantially similar to
that in Exhibit A.
     (e) Amendment of Outstanding Stock Option Grant Agreements. The stock
option grant agreements listed in Exhibit B are hereby amended by adding the
following language to the end thereof:
“Extension of Exercise Period. Notwithstanding the preceding, in the event the
Optionee is terminated by the Company without Cause or resigns for Good Reason
(as defined in Paragraphs 4(f) and 4(h) of the Amended and Restated Employment
Agreement dated February 24, 2011, as applicable), the Option, to the extent
unexercised and exercisable by the Optionee on the date the Optionee’s
employment terminated, may be exercised by the Optionee within the twelve
(12) month period following the date on which the Optionee’s service terminated,
but in any event no later than the expiration date designated under this Option
Agreement. Provided, however, that if after the Optionee gives six (6) months
notice of his resignation on or after September 1, 2013, the Company then
terminates the Optionee without Cause, then the Option, to the extent
unexercised and exercisable by the Optionee on the date the Optionee’s
employment terminated, may be exercised by the Optionee until the expiration
date designated under this Option Agreement”
     (f) Employee Benefits. During the Employment Term, Executive will be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other senior executives of
the Company, including, without limitation, the Company’s group medical, dental,
vision, disability, life insurance, flexible-spending account plans, health
savings account plans, deferred compensation, and 401(k) plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.
     (g) Business Expenses. During the Employment Term, the Company agrees to
reimburse Executive for reasonable and necessary expenses incurred by him in
connection with the performance of his duties hereunder. Executive shall submit

-3-



--------------------------------------------------------------------------------



 



vouchers, invoices and such other documentation in accordance with reasonable
policies and procedures established by the Company.
     4. Severance. Upon termination of employment for any reason other than a
Change in Control (as such term is defined in the Change in Control Agreement
executed by Executive, attached hereto as Exhibit C, as amended from time to
time), Executive shall receive payment of (i) his Base Salary, as then in
effect, through the date of termination of employment, (ii) all accrued business
and relocation expense reimbursements, (iii) subject to Paragraph 17(f) below,
all compensation previously earned but deferred by the Executive (together with
any accrued interest thereon) and not yet paid by the Company, and (iv) any
other benefits (other than severance benefits, except as provided below) due to
Executive through the date of termination of employment in accordance with
established Company plans and policies or applicable law (the compensation and
benefits described in clauses (i) through (iv), collectively, the “Accrued
Obligations”). In addition, the following shall apply:
     (a) Voluntary Termination with Good Reason, Involuntary Termination other
than for Cause. If Executive’s employment with the Company is terminated by the
Company involuntarily for a reason other than (x) Cause, (y) Executive’s
becoming Disabled or (z) Executive’s death, or if Executive’s employment with
the Company is terminated by the Executive with Good Reason, then, in addition
to payment of the Accrued Obligations and subject to Executive’s compliance with
the provisions in Paragraph 4(e), Executive will be entitled to:
     (i) a one time, lump sum severance payment equal to 1.5 times the sum of
Executive’s Base Salary and ICP Bonus target at such time, subject to the usual,
required withholding; and
     (ii) the monthly premiums required to continue the Executive’s group health
coverage (medical, dental and vision coverage) for a period of eighteen
(18) months, at the coverage level provided to Executive on his termination
date, provided Executive timely elects to continue such benefits in accordance
with the applicable provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”). All coverage will be subject to the terms and conditions
of COBRA and the applicable group health plan. In lieu of the COBRA continuation
payment under this paragraph, the Company may, in its sole and absolute
discretion, substitute an equivalent value taxable payment to the Executive in
an amount to be determined at the time of Executive’s termination, and payable
monthly until the expiration of the 18 month period; and
     (iii) accelerated vesting of all outstanding Equity-Based Incentives
(excluding stock options held by the Executive that have an exercise price above
the closing price of the Company’s common stock on his termination date) held by
the Executive on his termination date. All vested stock options and stock
appreciation rights at the time of termination of employment shall remain
exercisable until the earlier to occur of (X) the

-4-



--------------------------------------------------------------------------------



 



first anniversary of the effective date of such termination, and (Y) their final
stated expiration date.
The amounts payable to the Executive pursuant to this Agreement shall be
determined without giving effect to any decrease in compensation or benefits
that is in violation of the terms of this Agreement.
          (b) Voluntary Termination without Good Reason, Involuntary Termination
for Cause. If Executive terminates his employment voluntarily with the Company
for any reason (other than Good Reason), or if Executive’s employment with the
Company is terminated for Cause, then Executive will receive payment of the
Accrued Obligations, but shall not be entitled to any additional compensation or
benefits from the Company, except to the extent provided under the applicable
Company plans or as may be required by law (for example, under COBRA).
          (c) Voluntary Termination without Good Reason with Notice Given on or
after September 1, 2013. If at any time on or after September 1, 2013, the
Executive provides to the Board written notice of his resignation for any reason
(not Good Reason) not less than six months prior to the effective date of such
resignation, the Board shall cause the vesting acceleration of all unvested
outstanding Equity-Based Incentives held by the Executive (excluding stock
options held by the Executive that have an exercise price above the closing
price of the Company’s common stock on his termination date) on his termination
date; provided, however, that the accelerated vesting described in this sentence
shall not apply to any unvested Equity-Based Incentives awarded on or after
January 1, 2013. All vested stock options and stock appreciation rights at the
time of termination of employment shall remain exercisable until their final
stated expiration date. Provided further, that if after the Executive gives six
months notice of his resignation pursuant to this paragraph, the Company then
terminates the Executive’s employment without Cause prior to the effective date
of the resignation, then Executive will be entitled to the following, in lieu of
any severance under Paragraph 4(a) and subject to Executive’s compliance with
the provisions in Paragraph 4(e):
     (i) A one-time lump sum payment of Executive’s Base Salary from the actual
termination date through the date that is six months from the date the Executive
submitted his notice;
     (ii) the premiums for COBRA continuation coverage for the same amount of
time made in a manner consistent with the manner set forth in
Paragraph 4(a)(ii);
     (iii) a one-time lump sum payment in the amount of 1.0 times Executive’s
target ICP Bonus opportunity prorated for the actual number of days the
Executive was employed in the fiscal year in which Executive provided notice
through the earlier of (X) December 31st of that year or (Y) the date that is
six months from the date the Executive submitted his notice; and

-5-



--------------------------------------------------------------------------------



 



     (iv) vesting acceleration of all unvested outstanding Equity-Based
Incentives held by the Executive (excluding stock options held by the Executive
that have an exercise price above the closing price of the Company’s common
stock on his termination date) on his termination date; provided, however, that
the accelerated vesting described in this sentence shall not apply to any
unvested Equity-Based Incentives awarded on or after January 1, 2013. All vested
stock options and stock appreciation rights at the time of termination of
employment shall remain exercisable until their final stated expiration date.
          (d) Death or Disability. If Executive’s employment with the Company is
terminated as a result of death or Disability, then, in addition to payment of
the Accrued Obligations, Executive or his heirs or estate, as applicable, will
receive (i) payment of the product of (x) the target ICP Bonus opportunity in
the year in which death or Disability occurred , and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination of employment, and the denominator of which is 365,
(ii) payment of any earned or guaranteed ICP Bonus, long-term incentive bonus or
other incentive compensation payments attributable to prior fiscal years to the
extent not theretofore paid, and (iii) continued payment by the Company of the
full cost of the group medical, dental and vision continuation coverage premiums
for Executive and Executive’s eligible dependents for up to 18 months under
COBRA and the Company’s group health plans, as then in effect. In lieu of the
COBRA continuation payment under this paragraph, the Company may, in its sole an
absolute discretion, substitute an equivalent value taxable payment to the
Executive or his beneficiary in an amount to be determined at the time of
Executive’s termination and payable monthly until the expiration of the 18 month
period. Notwithstanding any contrary provision of any Company equity plan or
award agreement, all outstanding equity awards shall accelerate and vest in full
upon Executive’s termination of employment with the Company as a result of death
or Disability.
          (e) Conditions to Receive Severance Package. Except for the Accrued
Obligations, any benefits provided by (i) the terms of this Agreement, (ii) the
applicable provisions of the Option Agreement, and (iii) the applicable
provisions of the Restricted Stock Agreement will be provided to Executive only
if the following conditions are satisfied: (A) Executive complies with all
surviving provisions of the Employee Documents (as defined below); and
(B) Executive executes and does not revoke, a full general release agreement
that shall include the provisions set forth in Exhibit D, and such other terms
that are agreed upon by the Company and Executive at such time. Any such
benefits provided by the terms of this Agreement will be provided to Executive
as soon as practicable following Executive’s termination of employment with the
Company and compliance with the foregoing obligations.
          (f) Cause. The Company may terminate Executive’s employment during the
Employment Term for “Cause” only in accordance with the provisions set forth
herein.
          (i) For purposes of this Agreement, “Cause” means (A) repeated
violations by Executive of Executive’s material responsibilities and material
duties under this Agreement which are demonstrably willful and deliberate on
Executive’s part and which are not remedied in a reasonable period

-6-



--------------------------------------------------------------------------------



 



of time after receipt of written notice from the Company, (B) commission of an
intentional act of fraud, embezzlement or theft by Executive in connection with
Executive’s duties or in the course of Executive’s employment with the Company
or its affiliated companies, (C) violation of any law, regulation, or rule
applicable to the Company’s business or reputation, including, without
limitation securities laws, (D) causing intentional wrongful damage to property
of the Company or its affiliated companies, (E) intentionally and wrongfully
disclosing secret processes or confidential information of the Company or its
affiliated companies, (F) conviction of, or plea of nolo contendere to, a
felony, which conviction or plea materially harms the business or reputation of
the Company, or (G) participating, without the Company’s express written
consent, in the management of any business enterprise which engages in
substantial and direct competition with the Company or its affiliated companies,
provided that in the case of clauses (A) through (F), any such act or omission
shall have been materially harmful to the Company or its affiliated companies.
For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
          (ii) The Company may not terminate Executive’s employment for Cause
under clause (B), (C), (D), (E), or (F) of such definition set forth above
unless: (a) the Company provides Executive with written notice of its intent to
consider termination of Executive’s employment for Cause, including a detailed
description of the specific reasons which form the basis for such consideration;
(b) within 30 days after the date such notice is provided, Executive shall have
a reasonable opportunity to appear before the Board, with or without legal
representation, at Executive’s election, to present arguments and evidence on
his own behalf to defend such act or acts, or failure to act, and, if such act
or failure to act is correctable, Executive shall be given 30 days after such
meeting to correct such act or failure to act; and (c) following presentation to
the Board as provided in clause (b) above or Executive’s failure to appear
before the Board at a date and time specified in the notice and, following
expiration of the 30-day period in which to correct such acts or failures to act
that are correctable, Executive may be terminated for Cause only if (1) the
Board, by an affirmative vote of a majority of its members (excluding Executive
and any other member of the Board reasonably believed by the Board to be
involved in the events leading the Board to terminate Executive for Cause),
determines that the acts or failures to act of the Executive specified in the
notice occurred and remained uncorrected, and Executive’s employment should
accordingly be terminated for Cause; and (2) the Board provides Executive with a
written determination setting forth in specific detail the basis of such
termination of employment which are consistent with the reasons set forth in the
notice.
          (g) Disabled. For purposes of this Agreement, “Disabled” means
Executive being unable to perform the principal functions of his duties due to a
physical or mental impairment, but only if such inability has lasted or is
reasonably expected to last for at least

-7-



--------------------------------------------------------------------------------



 



six months. Whether Executive is Disabled will be determined by the Board based
on evidence provided by one or more physicians selected by the Board.
          (h) Good Reason. Executive’s employment may be terminated during the
Employment Period by Executive for “Good Reason.” For purposes of this
Agreement, “Good Reason” means, without Executive’s express written consent (and
except in consequence of a prior termination of Executive’s employment), the
occurrence of any of the following circumstances:
          (i) a substantial diminution in Executive’s position, authority,
duties or responsibilities, excluding non-substantial changes in title or
office, and excluding any isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by Executive;
          (ii) any failure by the Board to take all actions within the Board’s
authority to maintain continuously Executive’s positions as Director and
Chairman of the Board during the Employment Term, provided that no law,
regulation, or rule of a stock exchange or national market system upon which the
Company’s stock is traded mandates the separation of the positions of Chairman
of the Board and Chief Executive Officer;
          (iii) any failure by the stockholders of the Company during the
Employment Term to elect Executive as Director, following any proper nomination
of Executive for election as a Director;
          (iv) any failure by the Company to comply with any of the provisions
of Paragraph 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of written notice thereof given by Executive;
          (v) any purported termination of Executive’s employment for Cause
which is not effected pursuant to the provisions of Paragraph 4(e) of this
Agreement, and for purposes of this Agreement, no such purported termination
shall be effective; or
          (vi) any failure of the Company to obtain, prior to the closing of any
transaction that results in a Change in Control of the Company (as defined in
the Change-In-Control Agreement), an agreement from any successor, satisfactory
to Executive in his sole discretion, to assume and agree to perform this
Agreement.
For Executive to have “Good Reason” to terminate employment and receive
severance under this Agreement, Executive must (i) have notified the Company in
writing within 90 days after the initial existence of any “Good Reason”
condition listed in this Agreement, and the Company failed to cure the condition
within 30 days after receiving notice, and (ii) terminate employment within two
years after the initial existence of any of the “Good Reason” conditions listed
above.

-8-



--------------------------------------------------------------------------------



 



          5. Additional Documentation.
               (a) Executive Documents. The Company and Executive have
previously entered into a Change-in-Control Agreement and an Indemnification
Agreement in the forms attached hereto as Exhibits B and E, respectively
(together, the “Executive Documents”).
               (b) Standard Employee Documents. The Company and Executive have
previously entered into standard documentation required from all new employees,
including, without limitation, the Company’s Code of Conduct, Information and
Technology Agreement, Trade Secrets Policy, Insider Trading Policy, and
Electronic Communications Policy (together, the “Employee Documents”).
     6. Assignment. This Agreement will be binding upon and inure to the benefit
of (i) the heirs, executors and legal representatives of Executive upon
Executive’s death and (ii) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
     7. Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
     If to the Company:
Life Technologies Corporation
5791 Van Allen Way
Carlsbad, CA 92008

Attn: Senior Vice President, Global Human Resources
With a copy to
Life Technologies Corporation
5791 Van Allen Way
Carlsbad, CA 92008
Attn: Chief Legal Officer

-9-



--------------------------------------------------------------------------------



 



     If to Executive:
3317 Poppy Hills Lane
Encinitas, CA 92024
Or at any updated residential address provided to the Company by the Executive
hereafter.
     8. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
     9. Entire Agreement. This Agreement, together with the exhibits hereto,
represent the entire agreement and understanding between the Company and
Executive concerning the subject matter hereof and Executive’s employment
relationship with the Company, and supersede and replace any and all prior or
contemporaneous agreements and understandings whether written or oral between
Executive and the Company.
          10. Arbitration and Equitable Relief.
               (a) Except as provided in Paragraph 10(d) below, Executive and
the Company agree that to the extent permitted by law, any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof will be settled by arbitration to be held at a location
within 30 miles of the Company’s principal executive offices in California, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator will be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction.
               (b) The arbitrator will apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law. Executive
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in California for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
parties are participants.
               (c) The Company will pay the direct costs and expenses of the
arbitration. The Company and Executive each will separately pay its counsel fees
and expenses; provided, however, the Company shall reimburse Executive for his
reasonable costs (including without limitation attorneys’ fees) incurred if
Executive succeeds on the merits with respect to a material breach of this
Agreement at any such arbitration, including enforcing any judgment entered on
an arbitrator’s decision.
               (d) The Company may apply to any court of competent jurisdiction
for a temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary to enforce the provisions of the Employee
Documents, without breach of this arbitration agreement and without abridgement
of the powers of the arbitrator.

-10-



--------------------------------------------------------------------------------



 



               (e) EXECUTIVE HAS READ AND UNDERSTANDS PARAGRAPH 10, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:
          (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION;
          (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, AND ANY LAW OF THE STATE
OF CALIFORNIA; AND
          (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     11. No Oral Modification, Cancellation or Discharge. This Agreement may be
changed or terminated only in writing (signed by Executive and the Company).
     12. Withholding. The Company is authorized to withhold, or cause to be
withheld, from any payment or benefit under this Agreement the full amount of
any applicable withholding taxes.
     13. No Mitigation. The amounts payable to Executive pursuant to this
Agreement will not be subject to any requirement of mitigation, nor, except as
specifically set forth herein, will they be offset or otherwise reduced by
reason of Executive’s receipt of compensation from any source other than the
Company.
     14. Governing Law. This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).

-11-



--------------------------------------------------------------------------------



 



     15. Legal Fees. The Company agrees to reimburse the Executive for all
reasonable legal fees and costs incurred by the Executive in connection with the
negotiation and preparation of this Agreement.
     16. Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
     17. Section 409A. The following provisions apply to this Agreement
notwithstanding anything to the contrary herein:
               (a) Section 409A Compliance. This Agreement is intended to comply
with, or otherwise be exempt from, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”). The Company shall undertake to
administer, interpret, and construe this Agreement in a manner that does not
result in the imposition on Executive of any additional tax, penalty, or
interest under Section 409A. If the Company determines in good faith that any
provision of this Agreement would cause Executive to incur an additional tax,
penalty, or interest under Section 409A, the C&OD Committee and Executive shall
use reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A or causing the imposition of such additional tax, penalty, or
interest under Section 409A.
               “Termination of employment,” or words of similar import, as used
in this Agreement means, for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A, the Executive’s
“separation from service” as defined in Section 409A. For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
               (b) Payment of Bonuses. All bonuses payable under this Agreement
shall be paid between January 1 and March 15 of the year after the performance
year, subject to any deferral election made by Executive.
               (c) Payment of Accrued Obligations and Severance. All Accrued
Obligations payable upon termination of Executive’s employment under this
Agreement will be paid on the 30th day after Executive’s termination of
employment. The severance payments described in Paragraph 4(a) of this
Agreement, other than the Accrued Obligations, will be paid within 30 days after
Executive’s termination of employment provided that Executive executes and does
not revoke the full and general release agreement that includes the provisions
set forth in Exhibit D prior to the 29th day after Executive’s termination.
               (d) Reimbursements. With respect to any reimbursement of expenses
of, or any provision of in-kind benefits to, Executive, as specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following

-12-



--------------------------------------------------------------------------------



 



conditions: (i) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
               (e) Six-Month Delay. If a payment or benefit obligation under
this Agreement arises on account of Executive’s separation from service while
Executive is a “specified employee” (as defined under Section 409A), any payment
of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid or provided within six months after such separation from service
shall, in lieu thereof, be paid or provided, as adjusted for interest, within
15 days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of Executive’s estate following his
death. For purposes of the preceding sentence, interest shall accrue at the
prime rate of interest published in the northeast edition of The Wall Street
Journal on the date of Executive’s separation from service.
               (f) No Modification to Other Agreements. Nothing in this
Agreement shall be treated as modifying the payment timing provisions of any
separate agreement, plan or arrangement between the Company and Executive which
is subject to Section 409A.
{Signature Page to Follow}

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

         
EXECUTIVE
       
 
       
/s/ Gregory T. Lucier
  Date: As of February 25, 2011    
 
Gregory T. Lucier
       
 
       
COMPANY
       
 
       
/s/ Ronald A. Matricaria
  Date: As of February 25, 2011    
 
Ronald A. Matricaria
       
 
       
Chairperson, C&OD Committee
       

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
LIFE TECHNOLOGIES CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(LUCIER AGREEMENT)
     Gregory T. Lucier (the “Participant”) has been granted an award (the
“Award”) pursuant to the Life Technologies Corporation 2009 Equity Incentive
Plan (the “Plan”) consisting of one or more rights (each such right being
hereinafter referred to as a “Restricted Stock Unit”) to receive in settlement
of each such right one (1) share of Stock of Life Technologies Corporation, as
follows:

     
Date of Grant:
  [Grant Date]
 
   
Number of Restricted Stock Units:
  [Number of Shares Granted],
 
   
Vesting Date:
  The date which is described below; provided, however, that if the NASDAQ is
not opened on such date, then the Vesting Date shall be next day the NASDAQ is
open.
 
   
Vesting:
  The number of Vested Restricted Stock Units shall be determined as follows,
provided the Participant’s Service has not terminated prior to such date:

      Anniversary of Date of Grant   Vested Percentage (Cumulative) 1st   25%
2nd   50% 3rd   75% 4th   100%

     By electronically accepting this document, the Company and the Participant
agree that the Award is governed by this Notice, the provisions of the Plan, and
the Restricted Stock Units Agreement attached to and made a part of this
document, including any applicable Addendum or Supplement thereto. The
Participant acknowledges receipt of copies of the Plan and Restricted Stock Unit
Agreement, represents that the Participant has read and is familiar with its
provisions, and hereby accepts the Award subject to all of its terms and
conditions.

             
ATTACHMENTS:
    1.     Life Technologies Corporation 2009 Equity Incentive Plan, as amended
to the Date of Grant
 
           
 
    2.     Restricted Stock Units Agreement (U.S.)

 



--------------------------------------------------------------------------------



 



LIFE TECHNOLOGIES CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
(U.S.)
Life Technologies Corporation has granted to the individual (the “Participant”)
named in the Notice of Grant of Restricted Stock Units (the “Notice”) to which
this Restricted Stock Units Agreement (the “Agreement”) is attached an award of
Restricted Stock Units (the “Award”) upon the terms and conditions set forth in
the Notice and this Agreement. The Award has been granted pursuant to and shall
in all respects be subject to the terms and conditions of the Life Technologies
Corporation 2009 Equity Incentive Plan (the “Plan”), as amended to the Vesting
Date. By accepting the Notice, the Participant: (i) represents that the
Participant has read and is familiar with the terms and conditions of the
Notice, the Plan and this Agreement, (ii) accepts the Award subject to all of
the terms and conditions of the Notice, the Plan and this Agreement,
(iii) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Notice,
the Plan or this Agreement, and (iv) acknowledges receipt of a copy of the
Notice, the Plan and this Agreement.
1. Definitions and Construction.
1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan. Whenever used
herein, the following terms shall have their respective meanings set forth
below:
(a) “Cause” shall have the meaning provided in the employment agreement between
the Company and the Participant.
(b) “Company” means Life Technologies Corporation and each subsidiary or
affiliate that is classified as a Participating Company under the Plan’s terms.
Notwithstanding the preceding, with respect to administrative matters the term
“Company” shall solely refer to Life Technologies Corporation.
(c) “Date of Grant” means the effective date shown in the Notice.
(d) “Disability” shall have the meaning provided in the employment agreement
between the Company and the Participant.
(e) “Good Reason” shall have the meaning provided in the employment agreement
between the Company and the Participant.
(f) “Retirement” means, for purposes of this Agreement, that a Participant
satisfies the following criteria on his or her termination date: (i) the
Participant’s Service terminated for any reason other than Cause, (ii) as of the
date the Participant’s Service terminated, the Participant is credited with at
least ten (10) Years of Service, and (iii) as of the date the Participant’s
Service terminated, the Participant was age sixty (60) or older. For purposes of
this Agreement, a individual’s termination of Service will not qualify as
“Retirement” unless it also is treated as a “separation from service” as defined
in Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



(g) “Years of Service” means a Participant’s period of continuous service with
the Company since his or her date of hire or, if applicable, most recent date of
rehire. A Participant will receive credit for a Year of Service if he or she is
employed on the anniversary date of his or her date of hire or, if applicable,
most recent date of rehire. A Participant’s Years of Service will include any
period of Service for which credit was granted for employment with a prior
employer that merged with, or was acquired by, the Company. Any period of
service that is less than a full 365-day period shall be disregarded for
purposes of this Agreement. If a Participant’s Service with the Company is
terminated for any reason other than Cause and then the Participant is rehired
by the Company, the Participant will receive credit for periods of Service
occurring prior to his or her rehire date only to the extent he or she is
credited with past service credit for benefits purposes under the Company’s
standard policies as documented and reported in the Company’s human resources
information system.
1.2. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
     2. Administration. All questions of interpretation concerning this
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election. As a condition to receipt of the Award, all persons having an
interest in the Award agree and understand that (i) if any error occurs with
respect to the establishment, creation and/or administration of the Award, the
Award shall be interpreted in light of the Committee’s original intent as
determined in the sole discretion of the Committee or the appropriate officer of
the Company and (ii) the Committee and/or appropriate officer of the Company
shall have the authority to amend the Award, without the consent of the
Participant, to reflect the original intent of the Committee with respect to the
grant and terms of the Award.
3. Settlement of the Award.
3.1. No Additional Payment Required. The Participant shall not be required to
make any additional monetary payment (other than applicable tax withholding, if
any) upon settlement of the Award. Payment of the aggregate purchase price of
the shares of Stock for which the Award is being settled shall be made in the
form of past services rendered by the Participant to the Company or for its
benefit which the Committee, by resolution, determines to have a value not less
than the aggregate purchase price of such shares of Stock.
3.2. Issuance of Shares of Stock. Subject to the provisions of Section 3.5
below, the Company shall issue to the Participant, on a date (the “Settlement
Date”) within thirty (30) days following the Vesting Date (as defined in the
Notice) a number of whole shares

 



--------------------------------------------------------------------------------



 



of Stock equal to the vested Number of Restricted Stock Units (as defined in the
Notice), rounded down to the nearest whole number. Such shares of Stock shall
not be subject to any restriction on transfer other than any such restriction as
may be required pursuant to Section 3.5. On the Settlement Date, the Company
shall pay to the Participant cash in lieu of any fractional share of Stock
represented by a fractional Restricted Stock Unit subject to this Award in an
amount equal to the Fair Market Value on the Vesting Date of such fractional
share of Stock.
3.3. Tax Withholding. At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock in settlement thereof. The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the Company
have been satisfied by the Participant.
3.4. Certificate Registration. The certificate for the shares as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
3.5. Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
3.6. Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
3.7. Leaves of Absence. If the Participant takes an approved leave of absence
from active Service with the Company, or takes a leave of absence to which the
Participant is legally entitled regardless of such approval, the following
provisions will apply:
(a) Vesting During Leave. The Award will not vest during a leave of absence
other than an approved employee medical, FMLA or military leave. In the event
that the Participant returns from an approved leave of absence and performs
services for the Company for a period of at least thirty (30) days, then

 



--------------------------------------------------------------------------------



 



the Participant shall be treated as if the period of leave had been a period of
continuous service with the Company and the Award shall become vested at the end
of such thirty (30) days of Service.
(b) Effect of Termination During Leave. If the Participant’s Service with the
Company is terminated during an approved leave of absence, then the Award will
expire in accordance Section 5 below.
     4. Nontransferability of the Award. Prior the Settlement Date, neither this
Award nor any Restricted Stock Unit subject to this Award shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except by will or by the laws of descent and distribution.
5. Effect of Termination of Service.
5.1. Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Award, to the extent unvested on the date on
which the Participant’s Service terminated, shall be fully accelerated and the
shares of Stock subject to such fully vested Award shall be settled in
accordance with Section 3 above within thirty (30) days following the date on
which his Service terminates because of Disability.
5.2. Death. If the Participant’s Service terminates because of the death of the
Participant, the Award, to the extent unvested on the date on which the
Participant’s Service terminated, shall be fully accelerated and shares of Stock
subject to such fully vested Award shall be settled accordance with Section 3
above by the issuance of shares of Stock to the Participant’s legal
representative or other person who acquired the right to such shares of Stock by
reason of the Participant’s death within thirty (30) days following the date of
death.
5.3. Retirement Provisions. If the Participant’s Service terminates because of
the Participant’s Retirement, then this Award shall become 100% vested and
settled in accordance with Section 3 above as of the date of such termination
and the Participant shall receive such payment from the Company within thirty
(30) days following that date. Notwithstanding any provision of this Agreement
or the Plan, for any Participant to whom this Section 5.3 applies on the Date of
Grant, or may apply prior to the Vesting Date, if a “Change in Control,” occurs,
then the Participant shall not receive an accelerated payment under Section 3
unless such Change in Control is determined by the Company to qualify as a
change in control event under Section 409A(a)(2)(A)(v) of the Code. If such
event does not so qualify, then (I) the Participant shall be 100% vested in the
Award, (II) the value of the Shares shall be fixed as of the date the Change in
Control, and (III) payment of such amount shall be made to the Participant on
the earliest of (i) the Vesting Date, or (ii) the date the Participant
“separates from service” as defined in Section 409A of the Code.
5.4. Voluntary Resignation Provisions. If, at any time on or after September 1,
2013, the Participant provides the Company with written notice of his voluntary
resignation no less than six months prior to the effective date of such
resignation, and the Participant’s

 



--------------------------------------------------------------------------------



 



Service actually terminates because of the Participant’s voluntary resignation,
this Award shall become 100% vested on the date the Participant’s Service
terminates and shall be settled in accordance with Section 3 above within thirty
(30) days of the date on which his Service terminates.
5.5. Termination without Cause or Resignation for Good Reason Provisions. If the
Company terminates the Participant’s employment without Cause, or the
Participant resigns for Good Reason, this Award shall become 100% vested on the
date the Participant separates from service and settled in accordance with
Section 3 above within thirty (30) days of the date on which his service
terminates.
5.6. Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death, or Retirement, the Award, to the extent
unvested on the date on which the Participant’s Service terminated, shall
terminate and any unvested shares of Stock subject to the Award shall be
forfeited on the effective date of such termination of Service.
     6. Return of Share Value. Notwithstanding any other provision of this
Agreement, if at any time during the provision of Participant’s Service to
Company or within six (6) months after voluntary or involuntary termination of
the Participant’s Service for any reason, the Participant, in the sole judgment
of the Company, other than as an employee or a consultant for the Company in the
execution of Participant’s employment duties or provision of consulting
services, as the case may be, engages in any of the “Prohibited Activities”
listed below, then, to the greatest extent permitted by applicable law: (i) to
the extent this Award has not yet become vested, it shall immediately be
cancelled; (ii) any Shares issued upon vesting of this Award during the time
period that is six (6) months prior to and six (6) months after the date of
termination of Service that have not yet been sold by Participant shall be
returned to the Company; and (iii) if the Participant has sold any Shares issued
upon vesting of the Award during the time period that is six (6) months prior to
and six (6) months after the date of termination of Service, the Participant
shall return to the Company, in the form of a cash payment, the value of such
Shares on their vesting date, without regard to any subsequent market price
decrease or increase, shall be paid by such individual to the Company.
6.1. “Prohibited Activities” for purposes of this Section 6, are defined as
follows:
(a) Directly or indirectly, through an affiliated or controlled entity or
person, on Participant’s own behalf or as a partner, consultant, proprietor,
principal, agent, creditor, security holder, trustee or otherwise in any other
capacity (except by ownership of one percent (1%) or less of the outstanding
stock of any publicly held corporation) engaging in the following: owning,
managing, operating, financing, controlling, investing, participating or
engaging in, lending Participant’s name or credit to, rendering services or
advice to, or devoting any material endeavor or effort to any business that
develops, manufactures, distributes, markets, sales or provides any products or
services which are competitive with or similar to the products or services
developed (including products or services under development or the subject of
planning for possible development), manufactured, distributed, marketed, sold or
otherwise provided by

 



--------------------------------------------------------------------------------



 



Company during Participant’s Service, including but not limited to the
“Competitor List” below;
(b) Directly or indirectly soliciting or otherwise inducing any employee to end
his/her employment with Company;
(c) Disclosing or misusing any confidential, proprietary or material information
concerning the Company;
(d) Directly or indirectly soliciting Company customers (including prospective
customers) that Participant had contact with or access to confidential or
proprietary information about during Participant’s Service or otherwise inducing
such customers to reduce or terminate their business relationship with Company;
or
(e) Engaging in research and development efforts (including customer assessment,
observation and collaboration activities) such as testing, design, development,
and process analysis related to or similar to efforts Participant engaged in or
had access to confidential or proprietary information about during Participant’s
Service to Company.
6.2. For purposes of this Section 6, the “Competitor List” includes, but is not
limited to, the following entities: Qiagen, Agilent, Allergan, C. R. Bard,
Biogen Idec, Cephalon, DENTSPLY International, Forest Laboratories, Genzyme,
Hologic, Hospira, Quest Diagnostics, St. Jude Medical, Varian Medical Systems,
Thermo Fisher Scientific, Inc., Becton, Dickinson and Company, Beckman Coulter,
General Electric Company, Takara/Clontech, VWR International, Active Motif,
Sigma-Aldrich, Waters Corporation, Bio-Rad Laboratories, Charles River
Laboratories, Millipore Corporation, Illumina, PerkinElmer, as well as any
entity that is a successor to, acquires a majority of the assets of, or merges
in whole or in part with any of the foregoing entities.
6.3. Participant acknowledges and agrees that (i) this Section 6 is necessary
for the proper protection of the Company’s legitimate business interests,
including protection of its trade secrets and confidential and proprietary
information, as well as its customer and strategic relationships and good will,
(ii) during the provision of Participant’s Service to Company, Participant has
and/or will be personally entrusted with and exposed to such confidential and
proprietary information and may also be exposed to Company’s customer and
strategic relationships, (iii) Participant’s services are special and unique;
(iv) Company has and will continue to be engaged in the highly competitive life
sciences and biotechnology industry and the trade secrets, confidential and
proprietary information, including its technologies, services and other
developments are likely to be of great value to competitors; (v) Company
operates in a world wide market and its business and customers are not
geographically distinct, therefore, it is appropriate that this provision
applies to Prohibited Activities anywhere in the world; (vi) Company will suffer
great loss and irreparable harm if Participant were to engage in the Prohibited
Activities; and (vii) the Prohibited Activities, including with respect to time,
geographic area, and scope of activity are limited and reasonable and do not
impose a greater restraint than is necessary to protect the goodwill and
business interests of Company and

 



--------------------------------------------------------------------------------



 



allow Participant an adequate number and variety of employment alternatives,
based on Participant’s varied skills and abilities.
6.4. In the event a court of competent jurisdiction determines that the
geographic area, duration, or scope of activity of any restriction under this
Section 6 are more extensive than is necessary to protect the legitimate
business interests of Company or otherwise unenforceable, the restrictions under
this Section 6 and its subparagraphs shall be reformed and modified to the
extent required to render them valid and enforceable. Notwithstanding
Section 11.7 of this Agreement, this Section 6 may be in addition to and does
not limit the effect of other agreements or understandings between Participant
and Company with respects to matters addressed in it, including with respect to
prohibitions against solicitation and the protection of Company’s trade secrets
and confidential information.
     7. Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate and proportionate adjustments shall
be made in the number and class of shares subject to the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section 7 shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.
     8. Rights as a Stockholder, Director, Employee or Consultant. The
Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 7. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or a Participating Company or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or a Consultant, as the case
may be, at any time.
     9. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired

 



--------------------------------------------------------------------------------



 



pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.
     10. Applicable Law; Mandatory Forum; Consent to Personal Jurisdiction.
10.1. Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.
10.2. Mandatory Forum for Litigation. The parties irrevocably agree that any and
all controversies or disputes involving, relating to, or arising out of, or
under, this Agreement, including but not limited to its construction,
interpretation or enforcement, shall exclusively be litigated in the state
courts of the State of Delaware.
10.3. Consent to Personal Jurisdiction and Waiver. Participant acknowledges that
by entering into this Agreement and upon acceptance of any Shares issued by the
Company hereunder, Participant is entering into a contract in the State of
Delaware and is transacting business in the State of Delaware. Participant
irrevocably and unconditionally consents to the personal jurisdiction of the
state courts of Delaware with regard to any and all controversies or disputes
involving, relating to, or arising out of, or under, this Agreement. Participant
further irrevocably and unconditionally waives any defense or objection of lack
of personal jurisdiction over Participant by the state courts of the State of
Delaware.
11. Miscellaneous Provisions.
11.1. Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
11.2. Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
11.3. Termination or Amendment. The Committee may terminate or amend the Plan or
the Award at any time; provided, however, that except as provided in Section 6
in connection with a Change in Control, no such termination or amendment may
adversely affect the Award without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.
11.4. Vesting Acceleration. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Award at
any time, subject to the terms of the Plan. If so accelerated, such Award will
be considered as having vested as of the date specified by the Committee and
shall be settled through the issuance of shares on the applicable Settlement
Date.
11.5. Section 409A. Notwithstanding anything in the Plan or this Agreement to
the contrary and to the extent the Award is subject to taxation in the United
States, if the

 



--------------------------------------------------------------------------------



 



vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination of
Service (provided that such termination is a “separation from service” within
the meaning of Section 409A of the Code, as determined by the Company) pursuant
to Section 5 of this Agreement and if (i) Participant is a “specified employee”
within the meaning of Section 409A of the Code at the time of such termination
of Service and (ii) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A of the Code if
paid to Participant on or within the six (6) month period following
Participant’s termination of Service, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination of Service. It is the
intent of this Agreement to comply with the requirements of Section 409A of the
Code so that none of the Restricted Stock Units provided under this Agreement or
            shares of Stock issuable thereunder will be subject to the
additional tax imposed under Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply.
11.6. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, upon deposit in the United States Post Office, by
registered or certified mail, or with an overnight courier service with postage
and fees prepaid, addressed to the other party at the address shown below that
party’s signature or at such other address as such party may designate in
writing from time to time to the other party.
11.7. Integrated Agreement. The Notice and this Agreement constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Notice and the Agreement shall survive
any settlement of the Award and shall remain in full force and effect.
11.8. Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
11.9. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards granted under the
Plan by electronic means or request the Participant’s consent to participate in
the Plan by electronic means. By accepting this Award, the Participant hereby
consents and agrees to receive such documents by electronic delivery and agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.
11.10. Severability. If any one or more of the provisions (or any part thereof)
of the Plan or this Agreement issued hereunder, shall be held to be invalid,
illegal or unenforceable in any respect, such provision shall be modified so as
to make it valid, legal and

 



--------------------------------------------------------------------------------



 



enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan or this Agreement shall not in any
way be affected or impaired thereby. The Company may, without the consent of any
Participant, and in a manner determined necessary solely in the discretion of
the Company, amend the Plan and this Agreement as the Company deems necessary to
ensure the Plan and all Awards remain valid, legal or enforceable in all
respects.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Option Awards

      Type of Award   Grant Date  
Nonqualified Option Agreement
  May 30, 2003  
Incentive Option Agreement
  May 14, 2004  
Nonqualified Option Agreement
  May 14, 2004  
Nonqualified Option Agreement
  November 12, 2004  
Incentive Option Agreement
  May 13, 2005  
Nonqualified Option Agreement
  May 13, 2005  
Nonqualified Option Agreement
  November 14, 2005  
Incentive Option Agreement
  March 1, 2006  
Nonqualified Option Agreement
  March 1, 2006  
Nonqualified Option Agreement
  November 21, 2008  
Nonqualified Option Agreement
  March 1, 2010

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Lucier Change in Control Agreement
Mr. Lucier is party, with the Company, to a Change-in-Control Agreement for
executive officers employed on or before February 28, 2007, in the form filed
with the Registrant’s Current Report on Form 8-K, filed on March 2, 2007 (File
No. 000-25317).

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Provisions To Be Included in General Release Agreement
1. General Release
     1.1. Executive unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as Company’s employees, officers, directors,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
and Company hereby unconditionally, irrevocably and absolutely releases and
discharges Executive, from: all claims related in any way to the transactions or
occurrences between them to date; and all actions taken by Executive on behalf
of or relating to Company, in either case, to the fullest extent permitted by
law, including, but not limited to, Executive’s employment with Company, the
termination of Executive’s employment with Company, Executive’s service on the
Company’s Board of Directors, Executive’s service as Chairman of the Board of
Directors of Company, and all other losses, liabilities, claims, charges,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Executive’s
employment with Company, service on the Company’s Board of Directors, and or
Executive’s service as Chairman of the Board of Directors of Company. This
release is intended to have the broadest possible application and includes, but
is not limited to, any tort, contract, common law, constitutional or other
statutory claims, including, but not limited to, alleged violations of the
California Labor Code or the federal Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964 and the California Fair Employment and Housing Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), all claims for reprisal or retaliation under federal
or state law, and all claims for attorneys’ fees, costs ‘and expenses.
     1.2. The parties acknowledge that they may discover facts or law different
from, or in addition to, the facts or law that they know or believe to be true
with respect to the claims released in this Agreement and agree, nonetheless,
that this Agreement and the releases contained in it shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery of them.
     1.3. The parties declare and represent that they intend this Agreement to
be complete and not be subject to any claim of mistake, and that the releases
herein express final, full and complete releases, and regardless of the adequacy
or inadequacy of the consideration, the parties intend the releases herein to be
final and complete. The parties execute these releases with the full knowledge
that these releases cover all possible claims between them to date, to the
fullest extent permitted by law, except as otherwise provided in this Agreement.

 



--------------------------------------------------------------------------------



 



     1.4. The parties expressly waive their right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by either party, or on either
party’s behalf, related in any way to the matters released herein.
     1.5 The general release and other provisions contained in this section 1
(the “Release”) and the terms of section 2 below shall become effective
immediately upon execution of this Agreement by the parties; provided, however,
that to the extent the Release and the terms of section 2 relate to age
discrimination under the ADEA they shall not be effective until the Effective
Date of this Agreement, as described in Section 11.4 below.
2. California Civil Code Section 1542 Waiver. The parties expressly acknowledge
and agree that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FA VOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
3. Representation Concerning Filing of Legal Actions. The parties represent
that, as of the date of this Agreement, neither has filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against the other
party or any released Party in any court or with any governmental agency. The
parties further agree that, to the fullest extent permitted by law, they will
not prosecute, nor allow to be prosecuted on their behalf, in any administrative
agency, whether state or federal, or in any court, whether state or federal, any
claim or demand of any type related to the matters released above, it being the
intention of the parties that with the execution of this release, each of them
will be absolutely, unconditionally and forever discharged of and from all
obligations to or on behalf of the other party related in any way to the matters
discharged herein.
4. Nondisparagement. Executive agrees not to disparage, defame or make negative
or critical statements, written or oral, regarding the personal or business
reputation, technology, products, practices or conduct of Company or any of the
other Released Parties. In addition, except as required by law, Executive shall
not, without the prior written approval of Company’s Board of Directors, make
any statements regarding Company or the Released Parties that Executive knows,
or reasonably should know, would lead to such statements being publicly
disseminated in the media. Likewise, Company agrees that its officers and
directors will not disparage, defame or make negative or critical statements,
written or oral, regarding the personal or business reputation, practices or
conduct of Executive.

 



--------------------------------------------------------------------------------



 



5. Confidentiality and Return of Company Property.
     5.1. Confidential or Proprietary Information. Executive agrees that he will
not use, remove from Company’s premises, make unauthorized copies of or disclose
any confidential or proprietary information of Company or any affiliated or
related entities, including but not limited to, their trade secrets, copyrighted
information, customer lists, any information encompassed in any research and
development, reports, work in progress, drawings, software, computer files or
models, designs, plans, proposals, marketing and sales programs, financial
projections, and all concepts or ideas, materials or information related to the
business or sales of Company and any affiliated or related entities that has not
previously been released to the public by an authorized representative of those
companies or that has not otherwise become publicly known other than by reason
of any violation by the Executive of this Agreement or any Confidentiality
Agreement (as defined in section 5.2, below).
     5.2. Continuing Obligations. Executive agrees that the Trade Secrets
Policy, New Employee Orientation Agreement dated, the Information and Technology
Agreement dated, and the Company’s Insider Trading Policy that he executed in
connection with his employment (collectively referred to as the “Confidentiality
Agreements”) shall remain in effect. Executive agrees to continue to comply with
the Confidentiality Agreements.
     5.3. Return of Company Property. By signing this Agreement, Executive
represents and warrants that he will have returned to Company on or before
[insert date agreed upon by the parties], all Company property, including all
confidential and proprietary information, as described in the Confidentiality
Agreements, and all materials and documents containing trade secrets and
copyrighted materials, including all copies and excerpts of the same and all
digital or electronic files.
6. Nonsolicitation. Executive understands and agrees that Company’s employees
and customers and any information regarding Company’s employees and/or customers
is confidential and constitutes trade secrets. Accordingly, Executive agrees
that for a period of 12 months Executive will not, either directly or
indirectly, separately or in association with others: (a) interfere with,
impair, disrupt or damage Company’s relationship with any of its customers,
customer prospects, vendors, Executives, collaborators, joint venturers,
partners, licensors, or licensees by soliciting or encouraging others to solicit
any of them for the purpose of diverting or taking away business or
opportunities from Company; or (b) interfere with, impair, disrupt or damage
Company’s business by soliciting, encouraging or attempting to hire any of
Company’s employees or causing others to solicit or encourage any of Company’s
employees to discontinue their employment with Company.

 



--------------------------------------------------------------------------------



 



7. Cooperation. Due to Executive’s former position with Company, Company may
require his assistance and cooperation with respect to patents, administrative
matters, litigation or government agencies or institutions. Accordingly,
Executive agrees that should Company request his assistance with respect to such
matters, he will fully cooperate and assist Company in responding to and
resolving such matters. Company agrees (i) not to make unreasonable requests
pursuant to this Section 7, (ii) to take into consideration and take reasonable
steps to accommodate the requirements of Executive’s employment situation at the
time, and (iii) to pay any and all reasonable costs or expenses incurred by
Executive in responding to such requests, including, without limitation, any
travel or lodging costs or necessary attorneys’ fees.
8. No Admissions. By entering into this Agreement, neither party makes any
admission that he or it has engaged, or is now engaging, in any unlawful
conduct. The parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal,
administrative or other similar proceeding.
9. No Other Severance Benefits. Executive acknowledges and agrees that the
severance payments and benefits provided pursuant to the Employment Agreement
between the Executive and the Company dated as of May 26, 2003, and the
Restricted Stock Agreement and Nonstatutory Stock Option Agreement attached
thereto (cumulatively, the “Employment Agreement"), is in lieu of any other
severance benefits for which Executive may be eligible under any other
agreement, including the Change-in-Control Agreement between the Executive and
the Company dated as of May 26, 2003, and or any other Company severance plan or
practice.
10. Indemnification; Insurance; ERISA; and Legal Process. Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
the terms and conditions of the Indemnification Agreement between the Executive
and the Company dated the 26th day of May 2003, any rights of Executive to
indemnification under the By-laws of the Company or applicable state law, any
rights of Executive under any insurance policy of the Company, any rights of
Executive under any plan of the Company adopted pursuant to the Employee
Retirement Income Security Act (ERISA), or any rights of the Executive to
enforce the terms of this Agreement or the terms of the severance payments and
benefits provided pursuant to the Employment Agreement. Nothing in this
Agreement is intended to or should be construed to preclude Executive or Company
from disclosing information required in response to a subpoena duly issued by a
court of law or a government agency having jurisdiction or power to compel such
disclosure, or from giving full, truthful and cooperative answers in response to
a duly issued subpoena or as otherwise may be required by law.
11. [Depending on Mr. Lucier’s age at time of termination] Older Workers’
Benefit Protection Act. This Agreement is intended to satisfy the requirements
of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f). The
following general provisions, along with the other provisions of this Agreement,
are agreed to for this purpose:
     11.1. Executive acknowledges and agrees that he has read and understands
the terms of this Agreement.
     11.2. Executive acknowledges that this Agreement advises him in writing
that he should consult with an attorney before executing this Agreement, and
that he has obtained and considered such legal counsel as he deems necessary,
such that he is entering into this Agreement freely, knowingly, and voluntarily.

 



--------------------------------------------------------------------------------



 



     11.3. Executive acknowledges that he has been given at least twenty-one
(21) days in which to consider whether or not to enter into this Agreement.
Executive understands that, at his option, Executive may elect not to use the
full 21-day period.
     11.4. Except as otherwise provided in Section 1.5 above, this Agreement
shall not become effective or enforceable until the eighth day after Executive
signs this Agreement. In other words, Executive may revoke his acceptance of all
provisions of this Agreement, except for those rights and obligations that
become effective upon execution of this Agreement as provided in Section 1.5
above, within seven (7) days after the date he signs it. Executive’s revocation
must be in writing and received by Company’s Vice President of Human Resources
by 5:00 p.m. P.S.T. on the seventh day in order to be effective. If Executive
does not revoke acceptance within the seven (7) day period, Executive’s
acceptance of this entire Agreement shall become binding and enforceable on the
eighth day (“Effective Date”). The severance payments and benefits described in
the Employment Agreement shall become due and payable on or after the eighth day
after Executive signs this Agreement provided it has not been revoked.
     11.5. This Agreement does not waive or release any rights or claims that
Executive may have under the ADEA that arise after the execution of this
Agreement.
12. Severability. In the event any provision of this Agreement shall be found
unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefits
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
13. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.
14. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, his or its successors, heirs and/or
assigns.
15. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by any party or
Released Party in breach of this Agreement. Each party agrees that in the event
an action or proceeding is instituted by the other party in order to enforce the
terms or provisions of this Agreement, the prevailing party shall be entitled to
an award of reasonable costs and attorneys’ fees incurred in connection with
enforcing this Agreement to the fullest extent permitted by law.
16. Good Faith. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.
17. THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW AND SHALL BE EFFECTNE AS
TO SEPARATE PORTIONS HEREOF ON THE RESPECTIVE DATES SET FORTH ABOVE.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Lucier Indemnification Agreement
Incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q for
the Quarterly Period Ended June 30, 2003 (File No. 000-25317).

 